Title: [Diary entry: 2 October 1784]
From: Washington, George
To: 

2d. I set off very early from Mr. Lewis’s who accompanied me to the foot of the blew ridge at Swift run gap, 10 Miles, where I bated and proceeded over the Mountain. Dined at a pitiful house 14 Miles further where the roads to Fredericksburgh (by Orange C[our]t House) & that to Culpeper Court House fork. Took the latter, tho in my judgment Culpeper Court House was too much upon my right for a direct Course. Lodged at a Widow Yearlys 12 Miles further where I was hospitably entertained.